Citation Nr: 0309733	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  94-46 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for migraine headaches on a 
direct basis, or alternatively, as a manifestation of an 
undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran had active service from August 1990 to July 1991, 
with service in Southwest Asia during the Persian Gulf War 
from September 1990 to May 1991.  She also had periods of 
active duty for training in the 1980's.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for 
various disorders, to include migraine headaches, tinnitus 
and stress.  In a VA Form 9, Substantive Appeal, dated in 
October 1994, the veteran limited her appeal to the issues of 
service connection for migraine headaches, tinnitus and 
stress/depression.  In a statement dated in August 1995, she 
requested that the RO consider the theory that her migraine 
headaches and depression were manifestations of an 
undiagnosed illness related to her period of active service 
in the Persian Gulf.

The case subsequently came before the Board in February 2000, 
when the veteran's claims for service connection for tinnitus 
and an acquired psychiatric disorder were denied.  At that 
time, the Board remanded the issue of service connection for 
migraine headaches for further evidentiary development, to 
include a VA neurological examination.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

In February 2003, the Board issued a letter to the veteran to 
inform her of the provisions of the VCAA and to notify her 
that she had 30 days from the date of the letter either to 
send information with respect to evidence she wanted the 
Board to obtain, or to send the Board additional evidence.  
However, the regulation which permitted the Board to cure 
VCAA deficiencies was invalidated by the United States Court 
of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 U.S. App. LEXIS 8275  (Fed. Cir. May 1, 2003).  
Therefore, this case must be returned to the RO.  Although 
the Board sincerely regrets the additional delay, the Federal 
Circuit has stated, "[E]ven though the amendments to § 19.9 
may further the VA's stated objective of efficiency, striking 
the sensible balance between decreasing appeal processing 
times and the competing public policy of protecting an 
appellant's right to due process is a matter for 
Congress . . . ."  Id., slip op. at 13, 2003 U.S. App. LEXIS 
8275, at *22.

In order to ensure due process to the veteran, this case must 
be REMANDED for the following development: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify 
the veteran of the applicable provisions 
of VCAA, including what evidence is 
needed to support the claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish. 

2.  If the veteran makes a timely 
response, the RO should review the file 
and perform any additional development 
indicated.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



